The Court has long delayed the filing of a Judgment in this case in the hope that the parties would reach a settlement of their differences without the necessity of a decision. Such hope was misplaced.
The sole question in this case is whether the defendants’ house is, at least partially, on land owned by. the plaintiffs. A retrace of a previous survey of the land having been made by a qualified surveyor shows the house to be partly upon the plaintiffs’ property. The Court accepts the survey as being determinative of the question.
IT IS, THEREFORE, the Order and Judgment of the Court that the defendants remove such part of the house as overlaps the property of the plaintiffs. Such removal shall be as early as practical.